Order, Family Court, New York County (Susan R. Larabee, J.), entered on or about July 21, 2008, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of criminal sexual act in the first degree and sexual abuse in the first degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicating him a juvenile delinquent and imposing a conditional discharge (see e.g. Matter of Jonaivy Q., 286 AD2d 645 [2001]). In view of the seriousness of the underlying sexual conduct toward a very young child, and appellant’s truancy issues at school, the court adopted the least restrictive dispositional alternative consistent with appellant’s needs and those of the community (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur—Gonzalez, P.J., Saxe, Catterson, McGuire and Acosta, JJ.